                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,

     vs.
                                                                      4:10CR3032
SHERRI CUDDEFORD,
                                                       SEALED ORDER GRANTING MOTION
                      Defendant,
                                                            TO TEMPORARILY SEAL
     And

CAPITAL ONE,

                      Garnishee.

     IT IS ORDERED that the Government’s Motion, (filing No. 29), is granted as follows:

     1) The Clerk shall seal the following documents: (1) the current Motion to Temporarily Seal;

           (2) the Memorandum of Law in Support of the Motion to Temporarily Seal; (3) the Order

           granting the Motion to Temporarily Seal; (4) the Government’s Ex-Parte Application for

           Writ of Garnishment regarding Capital One;(5) the Order to Issue Writ of Garnishment,

           (6) the Writ of Garnishment; and; (7) the Clerk’s Notice of Post-Judgment Garnishment.

     2) The United States is permitted to serve the Writ of Garnishment, Answer of the Garnishee,

           and the Instructions to the Garnishee in accordance with the notice provision of 28 U.S.C

           §§3004(c), and 3205(c)(3).

     3) After making service, the United States shall file a Notice to lift the seal on this case, and

           upon lifting the seal, the United States will serve the defendant in accordance with the

           notice provisions of 28 U.S.C §§ 3004(c), 3202(c), and 3205(c)(3) and file a certificate of

           service as required under 28 U.S.C. § 3205(c)(3).

     DATED this 26th day of August, 2019.

                                              BY THE COURT:

                                              s/ Richard G. Kopf
                                              Senior United States District Judge
